DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s response filed September 3, 2021 is acknowledged.
Claims 1-18 are pending in the application.
Claims 1-18 are examined below.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks Applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point 


Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant points to [0024], [0029], and [0044] as supporting the amendment, however, there does not appear to be written description in this portion of the specification or elsewhere for the following newly-added claim limitation: “based on detecting that in response to detecting that the permanent data record is appended. Further, it would not make sense to do this, and there is clear support for the opposite of this—that the permanent record is only recorded after the transfer is completed (see [0043]). Therefore, claims 1, 7, and 13 and their dependent claims are rejected as introducing new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-18, as understood by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Laiben (US 2018/0276626 A1) in view of Farrahi Moghaddam (US 2018/0219946 A1) in further view of Chow (US 2017/0046694 A1).
Laiben discloses as follows:
Claim
Limitation
Laiben (US 2018/0276626 A1)
1, 7, 13
receive a resource transfer request from a user device to transfer an amount of resources from a first user to a second user
"Alice 109A attempts to send 5 units to Bob 109B," [0087]
1, 7, 13
generate a pending data record on the blockchain, wherein the pending data record comprises the resource transfer request
transaction request 121A, Fig. 1D and associated text
1, 7, 13
convert the pending data record to a permanent data record
"a selection of transactions are grouped together in a proposed next block, along with a reference to the prior block and some random numbers known as a nonce," [0092]

append the permanent data record to the blockchain
"The block is then validated according to the requirements of the blockchain." [0092]


Laiben fails to explicitly disclose but Farrahi Moghaddam teaches:
Claim
Limitation
Farrahi Moghaddam (US 2018/0219946 A1)
1, 7, 13
receive validation of the pending data record from a first node associated with a first entity
"At least one sequence number validation message is received from at least one peer node in response to the write command, the sequence number validation message indicating one of a confirmation of the first sequence number or a proposal for a second sequence number" [0010]. "At least one" implying a second receipt of validation.
1, 7, 13
receive validation of the pending data record from a second node associated with a second entity

3, 9, 15
wherein receiving validation of the pending data record from the first node comprises verifying that a threshold number of first entity nodes have validated the pending 


wherein receiving validation of the pending data record from the second node comprises verifying that a threshold number of second entity nodes have validated the pending data record
"The vote handling module 506 can be configured to count and/or store the received sequence number validation and/or reply messages. The vote handling module 506 can be configured to determine when a threshold number of sequence number validation messages have been received that correspond with an associated command. Responsive to the determination that the threshold has been met or exceeded, the vote 


It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Laiben to include the multiple validation and consensus of Farrahi Moghaddam in order to achieve the predictable result of creating a more robust validation mechanism.
Laiben / Farrahi Moghaddam fails to explicitly disclose but Chow teaches:
Claim
Limitation
Chow (US 2017/0046694 A1)
1, 7, 13
based on detecting that the permanent data record is appended to the blockchain, transfer, in real-time, the resources from the first user to the second user
"Ownership of the tracked asset portion may be transferred from user 108 to user 110 upon verification and publication of the data specifying transaction 308 within a corresponding block of the hybrid block-chain ledger by peer systems 160" [0087]
	
2, 8, 14
read the data within the permanent data record
"The participants can view the triggers which can translate to the actions, or thresholds associated with the incentives." [0193]
2, 8, 14
detect that data within the permanent data record references an amount of resources over a threshold
"The participants can view the triggers which can translate to the actions, or thresholds associated with the incentives." [0193]

selectively authorize a third party computing system to access the permanent data record
"When a rule-based or centralized-authority-initiated transaction occurs, the associated supporting documentation and triggering events may be tracked in a special transaction category that requires validation by a neutral third party to verify that the transaction is in accordance with the set of rules/agreements allowed on those particular smart contracts. These processes allow for reconciliation of assets, funds, and ledger tracked items via a neutral third party. Various embodiments may also allow for parties involved in the transaction to request reviews of transactions in cases of errors or conflicting triggering events, and a neutral third party may act as an arbitrator in the cases where conflict exists." [0178]
5, 11, 17
wherein the pending data record comprises identifier data, the identifier data comprising a first 


wherein the unique identifier associated with a first user is associated with an account of the first user
"Disbursement of funds may be facilitated by storing destination account information (e.g., a bank routing number and and/or account number) in rules section 324." [0171]
6, 12, 18
wherein the unique identifier associated with the second user is associated with an account of the second user
"Disbursement of funds may be facilitated by storing destination account information (e.g., a bank routing number and and/or account number) in rules section 324." [0171]


It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Laiben / Farrahi Moghaddam to include the transfer, third party access, and identifier data of Chow in order to achieve the predictable result of creating a more useful system, thereby leading to wider adoption.

Claim Interpretation
Nonfunctional Descriptive Material
For the purposes of comparison with the prior art and determination of statutory eligibility, at least the following recitations are being interpreted as nonfunctional descriptive material that do not affect how the claimed invention functions (i.e., the descriptive material does not have any claimed function in the claimed system/CRM/method):
“associated with a first entity … associated with a second entity” (claim 1 and similar in claims 7 and 13)
“associated with the first user … associated with the second user” (claim 5 and similar in claims 11 and 17)
“associated with an account of the first user … associated with an account of the second user” (claim 6 and similar in claims 12 and 18)
Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.


Response to Amendments and Arguments
The examiner expresses his appreciation for applicant’s specific citations to the specification indicating where applicant believes support for the claim amendments can be found.  The examiner's search for support for the claim amendments was not limited to these citations.
Applicant’s arguments regarding the prior art rejections are moot in view of the newly applied art above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References considered pertinent to applicant’s disclosure are listed on form PTO-892. All references listed on form PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685